DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2009/0069840 (Hallisey).
1. Hallisey discloses a removable implant (cage 11) capable of extending a urinal passage (e.g., capability due to size and shape in FIG. 1 and shape memory properties of Nitinol at P0061). The removable implant has at least two wires (legs 12-16) extending between a distal end and a proximal end (ends 28, 31 in FIG. 3A or ends 18, 19 in FIG. 1A) of the removable implant (FIG. 3A-3C). The distal end and the proximal end are termini of the removable implant (FIG. 1A and 3A). Each wire includes a wider portion extending between the proximal end and an intermediate portion of the wire, and a narrower portion extending between the intermediate 

    PNG
    media_image1.png
    494
    880
    media_image1.png
    Greyscale


2. Each one of the at least two wires is configured to self-expand, once exposed from an implant sheath (P0057 and P0061).  
3. A time period during which the removable implant is implanted is selected from (or is at least capable of being selected from) a list consisting of: determined in real time according to observations; predetermined; and between one hour and 29 days (capability at P0057).  

5. A shape of each one of the at least two wires is selected from the list consisting of: wider at the proximal end than at the distal end thereof for preventing the removable implant from moving in the distal direction (FIG. 1A and 3A).
6. The at least one anchor is configured for preventing the removable implant from moving in the direction of extension of the at least one anchor (FIG. 1A and 7).  
7. The removable implant is made from biodegradable materials (P0061).  
8. (ORIGINAL) The removable implant of claim 1, further comprising a substance release element, the release element being configured to slowly release substances into a body of an implantee, wherein the substances are selected from the list consisting of: anti-inflammatory (P0064; also see “heparin” at P0061).
9. At least part of the removable implant is enabled to be folded within the implant sheath in the folded configuration (P0057 and P0061).  
11. The at least one anchor comprises two anchors including a first anchor (legs 6-10) extending in a proximal-normal direction; and a second anchor (legs 1-5) extending in a distal-normal direction (FIG. 1A).  
12. The narrower portion is capable of implanting within a bladder neck, and the wider portion is capable of positioning within a bladder (FIG. 1A and 7).  
13. The wider portion is capable of preventing the removable implant from moving away from the bladder along a urethra (FIG. 1A and 7).  

15. The at least one anchor is capable of anchoring at the bladder neck to prevent the removable implant from moving along a urethra in a direction toward the bladder (FIG. 1A and 7; P0057 and P0061).  

10. Hallisey discloses a removable implant (cage 11) capable of extending a urinal passage (e.g., capability due to size and shape in FIG. 1 and shape memory properties of Nitinol at P0061). The removable implant has a central connector (first tube 17), a wire (legs 12-16), and an anchor (legs 1-5 and 6-10). The wire has a distal end and a proximal end (ends 18, 19 in FIG. 1A). The wire is coupled with the central connector (FIG. 1A). The wire converges with the central connector at the proximal end and at the distal end in an expanded configuration of the removable implant (FIG. 1A). The central connector extending between the proximal end and the distal end (FIG. 1A). The anchor is coupled to at least one of the distal end and the proximal end (FIG. 1A; P0043). The anchor is capable of expanding (FIG. 1A; P0057 and P0061) and is configured for anchoring the removable implant (FIG. 7). The wire is foldable in a folded configuration of the removable implant for enabling delivery and extraction of the removable implant (P0057 and P0061).  
16. The wire is capable of inducing infarction via application of continuous radial pressure on at least one of a urethral wall and tissue surrounding the urethral wall (capability due to size and shape in FIG. 1 and shape memory properties of Nitinol at P0061).  
.  
Claim(s) 10 and 16-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 9,005,242 (Cahill.
10. Cahill discloses a removable implant (occluder 20) capable of extending a urinal passage (e.g., capability due to size and shape in FIG. 2 and 12 and shape memory properties of Nitinol at col. 9, ln. 47). The removable implant has a central connector (catch member 100), a wire (struts 32, 42), and an anchor (struts 52). The wire has a distal end and a proximal end (end 60, 62). The wire is coupled with the central connector (via flange 110 and flap 130 at FIG. 12). The wire converges with the central connector at the proximal end and at the distal end in an expanded configuration of the removable implant (FIG. 12). The central connector extending between the proximal end and the distal end (FIG. 12). The anchor is coupled to at least one of the distal end and the proximal end (e.g., struts 52 are coupled to ends 60, 62 through their general coupling to the occluder 20 as shown in FIG. 12 where the claims do not require “direct” coupling or “coupled to a surface”). The anchor is capable of expanding (FIG. 10-11) and is configured for anchoring the removable implant (FIG. 2). The wire is foldable in a folded configuration of the removable implant for enabling delivery and extraction of the removable implant (FIG. 9).  
16. The wire is capable of inducing infarction via application of continuous radial pressure on at least one of a urethral wall and tissue surrounding the urethral wall (capability due to size and shape in FIG. 2 and 12 and shape memory properties of Nitinol at col. 9, ln. 47).  
.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771